FARMER, Judge.
We affirm the order denying defendant’s motion to suppress. After the trial court denied the motion, defendant entered into a plea agreement, accepted by the trial judge, *710to plead no contest with a reservation of his right to appeal on the suppression issue in return for a below guidelines sentence. The court, however, imposed a more severe sentence within the guidelines when defendant failed to appear at the sentencing hearing. Because the plea agreement made no provision for a more serious sentence if defendant failed to appear for sentencing, the court was required either to allow defendant to withdraw his plea or to sentence in accord with the plea agreement. Payne v. State, 624 So.2d 815 (Fla. 4th DCA 1993); Edwards v. State, 576 So.2d 441 (Fla. 4th DCA 1991).
Although we reverse the sentence, we do not preclude the court from punishing defendant in some other way for his failure to appear.
SUPPRESSION ORDER AFFIRMED; SENTENCE REVERSED.
WARNER and POLEN, JJ., concur.